Citation Nr: 1514646	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C, with abdominal pain, swelling, bloating, fever, and trouble sleeping.

2.  Entitlement to service connection for an eyesight disorder secondary to hepatitis C.

3.  Entitlement to service connection for bilateral leg stiffness and cramps secondary to hepatitis C.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for Meniere's disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In a December 20, 2013 statement, the Veteran raised the issue of entitlement to service connection for PTSD, among other claims.  While it appears action was taken on the other claims, no action has yet been taken on the PTSD claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the issues of service connection for hepatitis C, and eyesight problems and leg stiffness and cramps secondary thereto, the Board finds that remand is necessary because a review of the electronic (VBMS) claims file shows that there are now records missing from the file.  In this regard, throughout the record, including in VA correspondence dated in September 2001, April 2002, and January 2011, there are references to earlier claims and rating decisions which are not currently associated with the electronic claims file.  Indeed, the earliest rating decision of record is dated in 2002, but shows disabilities that were service-connected in 1975.  Because it appears that a significant portion of the record is missing, and because there may also be relevant medical evidence generated in conjunction with earlier claims, remand is necessary to obtain the missing records prior to adjudication of the claims for hepatitis C and associated disorders.

Regarding the vertigo claim, the Board notes that the Veteran claims the condition is secondary to his service-connected tinnitus.  However, the record also raises     the theory of direct service connection, as well as vertigo secondary to service-connected hearing loss.  Pertaining to direct service connection, service treatment records document not only complaints of tinnitus, but also dizziness or dizzy spells in September 1972 and April 1974.  Additionally, a March 2000 private treatment record also notes a past medical history of dizziness, and in December 2009, the Veteran was diagnosed with vertigo.  Pertaining to hearing loss, the Veteran has submitted a March 2014 questionnaire completed by a physician stating that the Veteran's "Meniere's disease, vertigo & tinnitus is [sic] all related to his hearing loss."  However, in January 2015, a private physician stated that the dizziness was caused by Meniere's disease, which is not a service-connected disability.  The Board also notes that a November 2014 VA examination includes a finding of "Hearing impairment with vertigo."  The foregoing evidence suggests that the Veteran may have vertigo that is related to service or to service-connected hearing loss and thus, remand is necessary for an opinion to address all theories of contention.  Moreover, while a February 2010 VA examiner opined that the Veteran's current vertigo was not caused by tinnitus, an opinion was not offered   on the basis of aggravation.  Such an opinion should also be obtained on remand.

Finally, concerning the issues of service connection for Meniere's disease and a TDIU, the Board notes that in January 2015, the Veteran filed a timely notice of disagreement with a December 2014 rating decision that denied those claims, but a statement of the case has not yet been issued.  Accordingly, remand of those issues for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of entitlement to service connection for Meniere's disease and a TDIU.  The issues should only be returned to the Board if a timely substantive appeal is filed with respect to the issues.

2.  Undertake all action necessary to determine whether all existing volumes of the claims file were properly scanned into the Veteran's VBMS in light of the obvious absence    of documents (including rating decisions) dating prior to September 2001.  All actions to obtain the missing records should be documented fully in the claims file.  If they cannot be located, efforts to reconstruct the missing portion of the claims file should be made.  If no records can be located, a memorandum should be prepared outlining the steps taken to obtain the missing records and it should be associated with the claims file.  The Veteran should also be notified in writing if these records cannot be obtained.  

3.  After undertaking the development in item number 2 to the extent possible, send the claims file to a VA physician to obtain an opinion regarding vertigo.  If the physician determines that a new examination is necessary, one should be scheduled.

Following review of the claims file, the examiner should respond to the following:

(a) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo   arose in service or is otherwise related to service.  In rendering the opinion, the examiner should discuss the significance of the in-service reports of dizziness in September 1972, dizzy spells in April 1974, and the post-service history of dizziness noted as early as March 2000.  

(b) If not related to service, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was caused by service-connected hearing loss or tinnitus.  Please explain why or why not.

(c) If not caused by hearing loss or tinnitus, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo is permanently worsened beyond normal progression by service-connected hearing loss or tinnitus.  If the vertigo is permanently worsened by hearing loss or tinnitus, the examiner should attempt to quantify the degree of worsening attributable to the hearing loss and/or tinnitus.  The rationale for any opinion expressed should be set forth.
  
4.  After completing the requested action and any additional action deemed warranted, the AOJ should readjudicate the claims for service connection for hepatitis C, eyesight disorder, bilateral leg stiffness and cramps, and vertigo.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


